The finding of permanent neglect was supported by clear and convincing evidence of respondent’s failure to plan for the children’s future (Social Services Law § 384-b [7] [a]; Matter of Fernando Alexander B. [Simone Anita W], 85 AB3d 658, 659 [2011]). The evidence established that in the four years since the older child was removed from the mother’s care, and in the two years since the younger child was removed, the agency acted diligently by issuing numerous referrals for the mother to obtain housing, submit to drug testing, and attend drug treatment programs mandated by her service plan and it repeatedly reminded her of the importance of compliance with the service plan. Although the mother completed mandatory anger management and parenting skills classes and consistently visited the children, she was terminated from the housing programs and never obtained suitable housing, either never attended or failed *526to complete any of the seven drug treatment programs to which she was referred, and refused to comply with the overwhelming majority of drug testing referrals. Moreover, she failed the five drug tests that she took.
A preponderance of the evidence establishes that it is in the best interests of the children to terminate respondent’s parental rights to them (see Matter of Khalil A. [Sabree A.], 84 AD3d 632 [2011]). The children have been residing in a stable and nurturing environment with their foster mother (their maternal grandmother), who is willing and able to adopt them. Concur— Tom, J.E, Friedman, Freedman, Richter and Manzanet-Daniels, JJ.